DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-5, in the reply filed on 10/15/2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 6-10 directed to inventions that were non-elected without traverse.  Accordingly, claims 6-10 have been cancelled.

Claim Status
Claims 1-10 are pending in this US patent application. Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2020.
Claims 1-5 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application has been received and considered.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Na Xu on 01/14/2021.

IN THE CLAIMS:

Please omit claim 3 and replace with the following: --The method of claim 1, wherein the seed medium in the step (1) is sterile, and wherein the seed medium in the step (1) comprises: 10 g/L sodium chloride, 10 g/L tryptone, 5 g/L yeast powder, and 50 µg/mL filter-sterilized kanamycin.—

Please cancel claims 6-10.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in Chinese patent application CN 105018407.A, cited on the IDS filed 03/01/2019. This application teaches the recombinant production of proline aminopeptidase by Bacillus subtilis (see entire document, including the translated abstract provided by Applicant). However, this reference does not teach culturing the B. subtilis cells under the specific conditions and schedule recited in instant claim 1. As such, the claims are free of the prior art.



Conclusion
Claims 1-5 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/14/2021